Citation Nr: 1022288	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residual nerve 
damage from a shell fragment wound to the right fifth finger.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Los Angeles, California, RO.

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran has residual nerve damage from the shell fragment 
wound to his right fifth finger.  

2.  During the rating period on appeal, the Veteran's PTSD 
has been productive of complaints including irritability, 
short temper, flashbacks, extreme anxiety, sleep 
disturbances, stress induced by being in crowds, and 
difficulty interacting with others, particularly at work; on 
objective evaluation, there were episodes of panic, but not 
near-continuously, mood was anxious, his speech, thought 
processes, judgment and memory were intact, he was able to 
attend to activities of daily living, and hygiene and 
personal care were appropriate.  



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, residual 
nerve damage from a shell fragment wound to the right fifth 
finger was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

First, with regard to the PTSD claim, the Veteran's claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  In Dingess, 
supra, aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has in 
fact been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; Dunlap 
v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no 
further notice, beyond that afforded in the context of the 
Veteran's initial claim for service connection for PTSD, is 
needed under the VCAA.

In February 2004, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates, and a May 
2008 letter included the rating schedule that would be used 
to evaluate the Veteran's PTSD and advised him that the RO 
would consider the impact the disability had on the Veteran's 
employment and daily life.

The Board acknowledges that the content of the February 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior to the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the June 2004 rating decision, January 2006 SOC, and 
June 2008 and February 2009 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his testimony 
at the Board hearing and submission of statements and 
additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  Finally, the claim was 
readjudicated in the June 2008 SSOC after proper notice was 
sent.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to the duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Sepulveda VA Medical Center (VAMC), and private treatment 
records.  Additionally, the Veteran was afforded VA 
examinations with regard to his PTSD in April 2004 and 
February 2008, and with regard to his right finger in April 
2004.  At the January 2010 Board hearing, the Veteran's 
representative requested a new examination with regard to the 
right finger disorder, and an addendum opinion with regard to 
the Veteran's PTSD.  The Board, however, finds that 
additional examinations are not necessary,because there is 
sufficient information in the claims file upon which to 
decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Right Fifth Finger

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends he has residual nerve damage to his 
right fifth (little) finger as a result of a shell fragment 
wound sustained in service.  At the January 2010 Board 
hearing, the Veteran testified that he was hit by shrapnel in 
March 1968, and that the shrapnel went between his right 
fingers.  He said that, currently, his little finger rolls to 
one side and he has pain which runs through the hand and into 
the arm.  The Veteran is left-hand dominant.  

The Board notes that service connection was granted for a 
residual scar from a shell fragment wound to the right hand 
in the June 2004 rating decision which is the subject of this 
appeal.  The Veteran was assigned a non-compensable, or 0 
percent, evaluation effective from December 31, 2003.  In 
effect, therefore, he is requesting a separate rating for 
nerve damage resulting from the same injury.

The Veteran's STRs are negative for any manifestation of 
nerve problems in the right hand, and they do not document 
the shell fragment wound.  His August 1968 separation 
examination report is negative for any right hand or finger 
problems.  

Following separation from service, the first documentation of 
any medical treatment or evaluation of the right hand is the 
April 2004 VA examination.  The Veteran described the March 
1968 shell fragment wound, stating that the shell fragment 
did not penetrate, but blew in between the right "pinky" 
and ring fingers.  There was no surgery done to repair the 
wound, but there was a residual scar.  He said he did not 
have any major problems with his hand, although his right 
pinky finger sticks out and, when he spreads his fingers, it 
is somewhat separated from the fourth digit.  He described 
slight numbness in the area of the scar, but no numbness in 
the hand.  He did not feel any weakness in the hand, and had 
been able to continue his work as a plumber.  Occasionally, 
he missed a letter or two when he typed. 

On clinical evaluation by the examiner, there was a linear 
scar between the right fourth and fifth digits, measuring 1.1 
by 0.1 centimeters.  The scar was depressed, non-tender, 
whitish, and hypopigmented.  There was no keloid formation, 
instability, adherence, burn, ulceration, disfigurement, or 
abnormal texture.  There was no loss of underlying tissue or 
limitation of motion due to the scar.  The Veteran was able 
to make a tight fist and approximate the fingertips to the 
transverse fold of the palm.  Hand strength was normal, and 
the Veteran had no difficulty tying his shoes, fastening 
buttons, picking up a piece of paper, or tearing it.  The 
Veteran was able to grasp, twist, write, and touch with no 
problems.  Range of motion of all finger joints was normal, 
and was no additionally affected by pain, fatigue, weakness, 
lack of endurance, or incoordination.  Reflexes were normal 
and symmetric in the upper extremities, and sensory was 
intact to light touch.  Moro function was 5 out of 5 in the 
upper extremities, and there was no muscle atrophy in the 
hands, forearms, and arms.  An x-ray of the right hand showed 
periarticular osteopenia and early osteoarthritis changes of 
the interphalangeal joint of the thumb.  No neurological 
deficits were noted in the right hand.  The examiner assessed 
status post shrapnel wound injury between the right fourth 
and fifth digits with a residual scar, with no nerve damage 
or functional impairment.  

A prescription note from Dr. K.A. at the Sierra Medical Group 
notes the in-service shrapnel injury and occasional pain in 
the right hand and finger, but provides no further 
description of the symptoms or a diagnosis.  

There are no additional treatment records relating to the 
right fifth finger and hand.  However, at the January 2010 
Board hearing, the Veteran testified that he had numbness in 
the right little finger, although with no effect on his range 
of motion.  Additionally, there were no pieces of shrapnel 
left in his hand after the injury; the fragment went in and 
out.  When the injury occurred, the medical personnel had no 
time to give him stitches, so they taped the wound.  The 
Veteran experienced pain from between the fourth and fifth 
digits that went down the palmar side, then up the forearm 
about halfway to the elbow.  He said the pain originated at 
the scars.  

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise as to whether the Veteran has a nerve 
disorder in his right little finger.  Applying the benefit-
of-the-doubt doctrine in favor of the Veteran, the Board 
finds that service connection for residual nerve damage to 
the right fifth finger is warranted.  

Although the April 2004 VA examiner found no nerve damage in 
the right fingers or hand, the Veteran is competent to 
testify regarding his symptoms.  Thus, continuity of the 
disorder has been established by the evidence.  The Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current hand pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's right finger and hand pain 
is found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board also 
finds the statements of the Veteran to be credible.  Although 
his STRs are silent as to any shell fragment wound to the 
right hand, the Veteran was awarded service connection for a 
residual scar from that injury.  Moreover, he appeared before 
the Board and demonstrated one of the symptoms of which he 
complains - that his right little finger separates from the 
other fingers.  The Board also finds his testimony regarding 
the pain he experiences to be credible.  Accordingly, 
although there have been no medical findings regarding nerve 
damage to the hand, we believe continuity of symptomatology 
has been established by the Veteran's statements.

Considering the competent statements of the Veteran regarding 
his symptoms, and without finding error in the previous 
action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in approximate 
balance, and will conclude that service connection for 
residual nerve damage from a shell fragment wound to the 
right fifth finger is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends he is entitled to an initial evaluation 
in excess of the currently assigned 30 percent evaluation for 
his PTSD.  He was awarded service connection for PTSD in the 
June 2004 rating decision that is the subject of this appeal, 
and was initially assigned a 10 percent evaluation effective 
from December 31, 2003, the date his claim was received.  In 
the course of this appeal, the RO granted a 30 percent 
evaluation effective from December 31, 2003, in the January 
2006 SOC.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under this general formula 
for rating mental disorders, a 30 percent evaluation is 
assigned when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher, 50 percent rating is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Finally, a rating of 70 percent is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

The Veteran's representative contended at the January 2010 
Board hearing that the Veteran was entitled to, at minimum, a 
50 percent evaluation for PTSD, and that the evidence 
supported a 70 percent evaluation.  The Board has reviewed 
the medical evidence covering the time period on appeal, and 
finds that the criteria for a 70 percent evaluation have not 
been demonstrated by the evidence. 

Suicidal ideations are not demonstrated by the evidence.  The 
Veteran denied suicidal ideations at the April 2004 VA 
examination.  A March 2006 note from Dr. I.B. at the 
Sepulveda Vet Center indicates the Veteran was feeling 
suicidal after his second divorce, but does not indicate that 
these suicidal ideations were present currently.  Dr. E.F., a 
staff psychiatrist at the Sepulveda VAMC, repeats the history 
of suicidal ideation after the second divorce in his July 
2008 letter, but left it out of the list of the Veteran's 
current symptoms in his more recent December 2009 letter.  
The February 2008 VA examiner noted that suicidal ideation 
was absent, and a May 2008 note from the Sepulveda VAMC notes 
no suicidal or violent ideation.  

Some obsessional rituals are demonstrated by the evidence, 
but it is unclear whether they interfere with the Veteran's 
routine activities, as his rituals appear to be comprised of 
his routine activities, at least in part.  An April 2006 
treatment note from the Sepulveda VAMC indicates the Veteran 
does have obsessional rituals, and includes a quote from the 
Veteran stating, "From the time I get up, going to the 
bathroom, showing, cleaning up - it's all a routine!"  In 
addition, he said he checks his property before he goes to 
sleep, and if he hears anything at night, he gets up and re-
checks everything again.  Moreover, in restaurants, the 
Veteran must have a seat away from the middle, preferably in 
a corner.  These symptoms are repeated in subsequent VAMC 
notes, and in the letters of Dr. E.F.  The February 2008 VA 
examiner noted that obsessional rituals were absent.  
However, the weight of the evidence seems to indicate that 
obsessional rituals, at least to some degree, are present, 
but they do not appear to interfere with routine activities.

The Veteran's speech is normal.  The April 2004 VA examiner 
noted no major disorder of speech.  An April 2006 VAMC note 
indicates that the Veteran's memory, attention span, and 
language skills were intact.  Moreover, the February 2008 VA 
examiner noted normal communication and speech.  

The evidence does show some panic and depression, but not at 
a near-continuous level.  In his December 2003 note, Dr. I.B. 
wrote that the Veteran had sleep disturbance, waking every 2 
hours due because of nightmares and night sweats.  
Additionally, the Veteran had an exaggerated startle 
response, avoided crowds, and was hypervigilant.  He reported 
occasional nightmares and flashbacks at the April 2004 VA 
examination.  A February 2006 note from Dr. I.B. indicates 
the Veteran woke up every hour to listen for sounds.  The 
Veteran's mood was noted to be at 5 out of 10 in an April 
2006 VAMC note.  Affect and mood were described as normal by 
the February 2008 VA examiner.  Additionally, the examiner 
noted that panic attacks were absent.  The Veteran's wife 
described him as having depressed moods and panic attacks in 
an undated letter.  In his July 2008 letter, Dr. E.F. noted 
that the Veteran had near-continuous panic that was observed 
by his wife.  However, he had learned to recognize and avoid 
situations that set off the attacks.  The doctor's more 
recent December 2009 letter states that the Veteran still had 
panic attacks, but did not comment as to the frequency of 
these attacks.  Thus, the evidence shows that the Veteran has 
extreme hypervigilance and an exaggerated startle response, 
and that his wife (who is not shown to be a medical 
professional) has observed panic attacks.  However, there is 
no indication that the Veteran has near-continuous panic 
attacks or depression affecting his ability to function 
independently, appropriately, and effectively.  

The evidence does demonstrate impaired impulse control.  Dr. 
I.B. wrote that the Veteran had major problems with anger 
management and implied that his anger problems were the cause 
of his being in his third marriage.  At the April 2004 VA 
examination, he reported that he felt irritable and was quick 
to get angry.  In a December 2005 note, Dr. I.B. wrote that 
the Veteran's uncontrolled anger resulted in 2 divorces.  He 
was able to isolate himself from others at work and function 
at his job with a tremendous amount of tension as he 
maintained control of his anger and emotions.  He avoided 
contact with others whenever possible so as to avoid possible 
conflict.  The Veteran stated that the look in his eyes 
frightened people.  An April 2006 VAMC note states that the 
Veteran was easily irritated and had been close to physical 
fights with others.  At the February 2008 VA examination, he 
said he had an extreme temper that went off instantly.  The 
Veteran's wife stated in an undated letter that she had been 
married to him for 7 years and had seriously considered 
divorce many times, as his unprovoked irritability and temper 
had caused extreme hardships in their marriage.   

The evidence does not demonstrate spatial disorientation.  
The April 2004 VA examiner stated the Veteran was alert and 
oriented times three, and the February 2008 VA examiner 
stated that orientation was within normal limits.  In his 
July 2008 letter, Dr. E.F. stated that diesel smells and the 
sound of gunshots immediately took the Veteran back to the 
Vietnam War, and he described that as spatial disorientation.  
However, those symptoms more closely resemble flashbacks 
rather than spatial disorientation.  

There is no neglect of personal hygiene or appearance.  The 
April 2004 VA examiner described the Veteran as being 
properly dressed, with fair hygiene and grooming.  An April 
2006 VAMC note states that the Veteran was cleanly groomed 
and dressed.  His appearance and hygiene were appropriate at 
the February 2008 VA examination.

There is some evidence of difficulty adapting to stressful 
circumstances, although the Veteran has managed to engage in 
a career that allows him to avoid circumstances that cause 
stress.  He is repeatedly described as isolative throughout 
the treatment records and evaluations.  In an April 2006 VAMC 
note, the Veteran stated that doing a job on his own was 
fine, but when he had to deal with others, his stress level 
jumped.  At the January 2010 Board hearing, the Veteran 
testified that he tried to teach a class for work, but when 
he got up to the front of the room, he couldn't deal with 
being in front of people and his mind went blank.  Thus, the 
evidence demonstrates that crowds cause the Veteran a great 
amount of stress that is very difficult for him to deal with.  

The evidence demonstrates difficulty, but not an inability, 
to establish and maintain effective relationships.  At the 
April 2004 VA examination, the Veteran stated that he had had 
3 marriages, and 4 children from his second wife.  He had not 
been able to develop close friendships and said that he is 
isolative.  However, the examiner noted that he socialized 
with his own family and had some friends.  At the February 
2008 VA examination, the Veteran stated his third marriage 
was going well, and that his relationship with his children 
was good.  However, the Veteran said he did not show 
affection well, and that he had heard his children say they 
were afraid of him, which the Veteran believed was due to his 
temper.  The examiner noted that the Veteran had difficulty 
establishing and maintaining effective work/school and social 
relationships because of a short fuse and difficulty coping 
with stress.  Additionally, the examiner noted he had 
difficulty maintaining effective family role functioning 
because of multiple divorces and problems with rage.  The 
Veteran's wife wrote in an undated letter that she had been 
married to him for 7 years, and had seriously considered 
divorce many times due to his depressed moods and temper.  
Dr. E.F. wrote in a July 2008 letter that the Veteran had an 
inability to establish and maintain relationships because he 
had been social isolated since the war.  However, the greater 
weight of the evidence shows difficulty, but not an 
inability, to establish and maintain relationships.  In sum, 
it appears that the Veteran has been able to maintain 
relationships with his family members, although those 
relationships have been affected by his PTSD symptoms in a 
negative way.  

Of the 9 symptoms causing deficiencies in the areas of work, 
school, family relations, judgment, thinking, and mood, 
listed in the 70 percent rating category, the evidence 
clearly demonstrates the presence of 2 of the 9 symptoms - 
impaired impulse control and difficulty adapting to stressful 
circumstances.  Additionally, while the Veteran has 
obsessional rituals, they do not rise to the level of 
interfering with routine activities, which is a qualifier to 
the criterion listed in the 70 percent rating category.  
Thus, the evidence does not demonstrate most of the criteria 
listed in the 70 percent rating category.  

Moreover, although the Veteran does have occupational and 
social impairment, the Board finds that he does not have 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  First, as was 
pointed out during the January 2010 Board hearing, the 
deficiencies-in-school criterion is inapplicable to the 
Veteran.  With regard to work, he has had difficulties 
working with people, but has been able to avoid that and thus 
enjoy a successful career as a plumber since 1994.  Moreover, 
he stated at the February 2008 VA examination that he had a 
good relationship with his current wife and children.  With 
regard to judgment and thinking, the April 2004 VA examiner 
noted no manifestations of a major disorder of thought 
processes, and that the Veteran's thought processes were 
generally coherent with no tangentiality.  The February 2008 
VA examiner stated that his thought processes were 
appropriate and judgment was not impaired.  Moreover, the 
April 2004 VA examiner noted that the Veteran said his PTSD 
symptoms occurred only occasionally, and that they had not 
significantly interfered with his work and functioning.  
Finally, a March 2006 VAMC note states that the Veteran went 
to church, and liked to fish, bow shoot, and work on cars in 
his leisure time.   

Based on the foregoing, the Board finds that the Veteran does 
not meet the criteria for a 70 percent evaluation for PTSD.  
Although the records do show that he meets some of the 
criteria necessary for a 70 percent rating, as detailed 
above, most of the symptoms have been consistent with a 50 
percent evaluation.  For example, the Veteran has experienced 
reduced reliability and productivity at work due to his 
inability to handle the stress of being around other people, 
he has extreme anxiety that almost rises to the level of 
panic attacks, and has difficulty establishing relationships 
with people at work and difficulty maintaining relationships 
with his family due to his temper.  Thus, the Board finds 
that the overall disability picture more nearly approximates, 
and the Veteran is entitled to, the next higher 50 percent 
evaluation, and no higher.  

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied, in part, upon the Global Assessment of 
Functioning (GAF) scores assigned throughout the Veteran's 
treatment records.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The April 2004 VA examiner assigned a GAF score of 65 to 70; 
the VAMC psychiatrist assigned a GAF score of 51 to 60 in 
March 2006 and February 2008, stating his high score was a 
tribute to the Veteran's perseverance; Dr. I. B. assigned a 
GAF score of 40 to 45 in a February 2006 treatment note; and 
the February 2008 VA examiner assigned a GAF score of 52.  In 
this regard, scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  The symptoms listed in this GAF score 
range are more severe than the symptoms demonstrated by the 
evidence.  For example, there is no impairment in reality 
testing or communication; the Veteran's speech and 
communication are consistently noted to be within normal 
limits.  Moreover, the Veteran has maintained the same job 
since 1994, albeit with special accommodations.  Thus, the 
score assigned in this range does not warrant a rating higher 
than 50 percent.  

Next, scores in the range of 41 to 50 represent serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Again, these symptoms are more severe 
than those demonstrated by the evidence.  Suicidal ideation 
is absent, and the Veteran's obsessional rituals are not 
severe enough to interfere with his routine activities.  
Moreover, the Veteran has been able to keep his job.  Thus, 
the score assigned by Dr. I.B. does not warrant a rating 
higher than 50 percent.    

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The Board finds that the scores in this 
range accurately reflect the criteria of the next higher 50 
percent evaluation, but not that of the 70 percent rating 
category.  The Veteran demonstrated difficulty getting along 
with peers, particularly coworkers, and had extreme anxiety 
and isolative behavior.  Thus, the GAF scores in this range 
support the award of the next higher rating category, but not 
a 70 percent evaluation.

Next, scores in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The score in this 
range reflects symptoms that are less severe than those 
demonstrated by the evidence.  Thus, the GAF scores in this 
range do not support a higher evaluation than the next higher 
50 percent rating category.  

In support of his contention that he is entitled to a higher 
evaluation for PTSD, the Veteran submitted several letters 
from Dr. E.F., a staff psychiatrist at the Sepulveda VAMC.  
In a July 2008 letter, the doctor stated that, out of the 15 
criteria for a 70 percent evaluation, one of the criteria is 
irrelevant (school deficiencies), and the Veteran has 11 of 
the remaining 14 criteria.  He then went on to list the 11 
criteria and give examples of each.  In a December 2009 
letter, Dr. E.F. wrote that the Veteran had 10 of the 14 
criteria for a 70 percent evaluation for PTSD.  Also, 
Dr. I.B. wrote in a February 2006 treatment note that the 
currently assigned 30 percent rating did not adequately 
reflect the level of the Veteran's disability.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In this case, the Board has considered the opinions of Drs. 
E.F. and I.B., but finds that the weight of the evidence is 
against a rating of 70 percent for PTSD.  Dr. E.F.'s opinion 
that the Veteran meets most of the criteria listed in the 70 
percent rating category is not supported by the evidence, as 
described in detail above.  For example, suicidal ideation, 
spatial disorientation, near-continuous panic, and 
obsessional rituals that interfere with routine activities 
are not demonstrated by the evidence.  The Board finds the 
symptoms noted throughout the medical records to be more 
probative than the February 2008 and December 2009 letters 
written by Dr. E. F.  With regard to Dr. I.B.'s opinion, the 
Board is in agreement that the higher, 50 percent evaluation 
granted herein is warranted by the evidence.  

The Board has also considered the various statements from the 
Veteran's fellow soldiers and friends.  However, the 
statements provide additional details regarding the Veteran's 
PTSD stressors, which are not in question, and do not provide 
any information as to the Veteran's current PTSD symptoms.  
Thus, the letters and statements hold little probative value 
as to whether an increased rating is warranted.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran has worked in the same job since 1994 
and has not reported missing any work due to his PTSD 
symptoms.  Moreover, the Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

ORDER

Service connection for residual nerve damage from a shell 
fragment wound to the right little finger is granted.

A 50 percent evaluation for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


